                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Hakeem Rashed White                                              Docket No. 5:08-CR-363-2FL

                               Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Hakeem Rashed White, who, upon an earlier plea of guilty to
Conspiracy to Possess With Intent to Distribute 50 Grams or More of Cocaine Base (Crack), 21 U.S.C. §
846, was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on September 17, 2009, to
the custody of the Bureau of Prisons for a term of 157 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 60 months. On June 5, 2019,
the defendant was granted a reduction pursuant to 18 U.S.C. § 3582(c)(1)(B). The originally imposed
sentence of imprisonment was reduced to 113 months. The term of supervised release was reduced to 48
months.

Hakeem Rashed White was released from custody on July 18, 2019, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On September 25, 2009, the defendant was found guilty of Indecent Liberties with a Child in Wake County,
North Carolina case 08CRS85773. It is our recommendation that the defendant receive a sex offender
evaluation to determine if treatment is needed. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall submit to a psycho-sexual evaluation by a qualified mental health professional
      who is experienced in evaluating sexual offenders and who is approved by the U.S. Probation
      Officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Van R. Freeman, Jr.                              /s/ Taylor R. O'Neil
Van R. Freeman, Jr.                                  Taylor R. O'Neil
Deputy Chief U.S. Probation Officer                  U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8698
                                                     Executed On: August 6, 2019
Hakeem Rashed White
Docket No. 5:08-CR-363-2FL
Petition For Action
Page 2
                                     ORDER OF THE COURT
                                 7th
Considered and ordered this _________    day of ____________________,
                                                   August             2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
